DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 8/29/2022 are acknowledged and have been fully considered.  Claims 1-22 are now pending.  No claims are canceled; claims 1-9, 11-15, and 20 are amended; claim 21 is withdrawn; claim 22 is new.
Claims 1-20 and 22 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-8, 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over of L’oreal (“Fixing Mist Make-Up Finishing Spray, cited on IDS filed 6/16/2020) in view of Baron (US 10,076,484, of record).
L’oreal teaches a composition with water (i.e. a physiologically acceptable medium that is an aqueous phase), silica (i.e. at least one matt-effect filler as evidenced by instant claim 3), AMP-acrylates/allyl methacrylate copolymer (i.e. solid particles formed from at least one film-forming polymer suspended in said aqueous phase as evidenced by instant claim 6), polymethyl methacrylate (i.e. at least one ionic polymeric dispersant as evidenced by instant claim 8), and acrylates/C10-30 alkyl acrylate crosspolymer (i.e. at least one thickener as evidenced by instant claim 11). L’oreal teaches that the composition is a make-up finishing spray (i.e. for coating keratin materials).
L’oreal does not teach at least one particulate dyestuff.
Baron teaches cosmetic spray formulations for conditioning the skin and setting, preserving, or finishing cosmetics applied to the skin (see abstract).  Baron teaches that the composition can further include a pigment, such as mica and iron oxide (see column 6, lines 20-22).
Regarding claims 1, 3, 4, 6-8, 11, 13, 15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a pigment as taught by Baron to the composition of L’oreal.  One would be motivated to do so with a reasonable expectation of success as both Baron and L’oreal as drawn to similar cosmetic compositions intended for use as finishing sprays, and Baron teaches the addition of pigments.
Regarding claim 18, L’oreal teaches that the composition includes denatured alcohol and benzyl alcohol (i.e. monoalcohols).

Claims 1-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over of L’oreal (“Fixing Mist Make-Up Finishing Spray, cited on IDS filed 6/16/2020) and Baron (US 10,076,484, of record) further in view of Lahousse et al. (US 2016/0051028).
	The teachings of L’oreal and Baron have been set forth above.
	L’oreal and Baron do not teach the instantly claimed amounts of the recited components.
Lahousse et al. teaches a liquid emulsion for making up and/or caring for the lips (see abstract).   Lahousse et al. teaches that the composition includes at least one film-forming agent and at least 10% by weight of water (see [0009]). Lahousse et al. teaches that the composition can include fillers, including silica, fumed silica particles, optionally hydrophilically or hydrophobically treated, and mixtures thereof (see [0841]).  Lahousse et al. teaches that the filler may be present at from 0.1% to 15% by weight (see [0842]). Lahousse et al. teaches that the content of the film-forming polymers are preferably from 1% to 20% by weight, relative to the total weight of the composition (see [0203]). Lahousse et al. teaches the addition of colorants (see [0807]), including pigments (see [0817]) and nacres (see [0835]).  Lahousse et al. teaches an example with 8% by weight of colorants (see Example 2). Lahousse et al. teaches that the composition can include gelling polymers (see [0719]) and can be selected from a group which includes Acrylates/C10-30 Alkyl acrylate Crosspolymer (i.e. a thickener, see [0720]). Lahousse et al. teaches that the gelling polymer in a total active material content ranging from 0.1% to 10% by weight and preferably from 0.5% to 5% by weight relative to the total weight of the composition (see [0806]). Lahousse et al. teaches that the composition includes surfactants (see [0623]) and that they are present preferably from 0.5% to 10% by weight, relative to the weight of the composition (see [0624]).  Lahousse et al. teaches that the composition can include acrylic or methacrylic acid homopolymers or copolymers or salts and esters thereof (see [0720]).
Regarding claim 2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize from 0.1% to 15% by weight of fillers as taught by Lahousse et al. in the composition of L’oreal and Baron.  One would be motivated to do so with a reasonable expectation of success as both are draw to cosmetic compositions with aqueous phases for application to the skin, and Lahousse et al. teaches that from 0.1% to 15% by weight of fillers can be successfully utilized.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the from 0.1% to 15% by weight of fillers overlap on the instantly claimed amounts.
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize from 1% to 20% by weight of film-forming polymer as taught by Lahousse et al. in the composition of L’oreal and Baron.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetic compositions with aqueous phases for application to the skin, and Lahousse et al. teaches from 1% to 20% by weight of film-forming polymer can be successfully utilized.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the from 1% to 20% by weight of film-forming polymer overlap on the instantly claimed amounts.
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize acrylic or methacrylic acid homopolymers or copolymers or salts and esters thereof as taught by Lahousse et al. in the composition of L’oreal and Baron.  One would be motivated to do so with a reasonable expectation of success to add gelling properties and control the thickness of the final composition.
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize from 0.5% to 10% by weight, relative to the weight of the composition of ionic polymer dispersants (i.e. a surfactant) as taught by Lahousse et al. in the composition of L’oreal and Baron.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetic compositions with aqueous phases for application to the skin, and Lahousse et al. teaches from 0.5% to 10% by weight, relative to the weight of the composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case from 0.5% to 10% by weight overlaps with the instantly claimed range.
Regarding claim 12, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the gelling polymer in a total active material content ranging from 0.1% to 10% by weight and preferably from 0.5% to 5% by weight relative to the total weight of the composition as taught by Lahousse et al. in the composition of L’oreal and Baron.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetic compositions with aqueous phases for application to the skin, and Lahousse et al. teaches the gelling polymer in a total active material content ranging from 0.1% to 10% by weight and preferably from 0.5% to 5% by weight relative to the total weight of the composition.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case a total active material content ranging from 0.1% to 10% by weight and preferably from 0.5% to 5% by weight relative to the total weight of the composition overlaps with the instantly claimed amounts.
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 8% by weight of pigment as taught by Lahousse et al. in the composition of L’oreal and Baron.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetic compositions with aqueous phases for application to the skin, and Lahousse et al. teaches 8% by weight of pigment can be successfully utilized.
Regarding claims 16 and 17, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize at least 10% water as taught by Lahousse et al. in the composition of L’oreal and Baron.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetic compositions with aqueous phases for application to the skin, and Lahousse et al. teaches at least 10% by weight of water is successfully utilized. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case at least 10% by weight of water reads on the instantly claimed ranges.
Regarding claim 22, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a salt as taught by Lahousse et al. in the composition of composition of L’oreal and Baron.  One would be motivated to do so with a reasonable expectation of success as L’oreal teaches a methacylic acid homopolymer, and Lahousse et al. teaches that the composition can include acrylic or methacrylic acid homopolymers or copolymers or salts and esters thereof (see [0720]).

Claims 1, 3, 4, 6-8, 11, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over of L’oreal (“Fixing Mist Make-Up Finishing Spray, cited on IDS filed 6/16/2020) and Baron (US 10,076,484, of record) further in view of Pistorio et al. (US 2014/0102467).
The teachings of L’oreal and Baron have been set forth above.
	L’oreal and Baron do not teach the foundation or an eyeshadow.
Pistorio et al. teaches an aqueous dispersion which is used in compositions capable of altering the color of various substrates, for example, keratinous substrates such as skin and hair (see abstract).  Pistorio et al. teaches that the compositions include eyeshadow and foundation (see [0004]). Pistorio et al. teaches that the composition can include rheology modifiers such as acrylates/C10-30 alkyl acrylate crosspolymers and AMP-acrylates/allyl methacrylate copolymer (see [0279]). Pistorio et al. teaches that the composition can include colorants (see [0206]) which includes pigments (see [0208]). Pistorio et al. teaches that the composition includes a carrier, which can be can be employed in an amount of from about 70% to about 99% by weight (see [0266]) and that the carrier can be water (see [0265]). Pistorio et al. teaches that the composition can also include a film forming polymer (see [0271]). Pistorio et al. teaches that the composition can also include sub-micron-sized to micron-sized particles of silica (see [0097]).
Regarding claims 19 and 20, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an eyeshadow and foundation as taught by Pistorio et al.  One would be motivated to do so with a reasonable expectation of success as Pistorio et al. teach a similar aqueous dispersion and teaches that it can be used in cosmetics, such as foundations and eyeshadows.

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant argue that L’oreal does not teach ionic polymeric dispersant.  However, both the instant specification (see [0196]) and instant claim 8 recite that the at least one ionic polymeric dispersant is selected from the group consisting of (meth)acrylic acid homopolymers.  Further, PMMA is know to be dispersed in ionic liquids (see Ueno et al.).  Applicant is reminded that During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." (see MPEP 2111).  If Applicant wishes the claims to be limited to salts, which based on Applicant’s arguments appears to be the claim interpretation desired, Applicant is encouraged to consider amending the claims to either require a salt (i.e. as they have done with instant claim 22) or preferably, amend the claims to require some of the more specific limitations taught by the instant specification (i.e. as enumerated by [0207]-[0209] or the preferred embodiments discussed in [0210-0221]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a pigment as taught by Baron to the composition of L’oreal.  One would be motivated to do so with a reasonable expectation of success as both Baron and L’oreal as drawn to similar cosmetic compositions intended for use as finishing sprays, and Baron teaches the addition of pigments.
In response to applicant's argument that Baron does not teach water, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, the Examiner notes that the instant specification states that the formulation of Example 1 provided “significantly better transfer-resistance effect than the reference aqueous formulations on the market”.  However, for consideration of unexpected results, it is unclear if this is unexpected.   Applicant is reminded that any unexpected results must be commensurate in scope with the claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611